Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (JP2008088576).
Regarding claims 1-2 and 6, Shibata et al. teach melt-spun fibers containing a thermoplastic aliphatic polyketone as a first polymer and as a second polymer is polyester wherein copolyesters with recurring units derived exclusively from terephthalic acid and ethylene glycol and can be an aromatic-aliphatic polyester copolymer. The polymers are in the form of two or more fiber components that are spatially separated from one another but are interrelated among each other.
Regarding claim 5, the fiber contains an anti-oxidant. 
Regarding claim 7, Shibata et al. teaches aliphatic polyketone as the bendable polymer and teaches polycarbonate can be used with it and therefore teaches polyester as polycarbonate.
Regarding claims 10-11, the melt spun fibers are core-sheath fibers wherein the sheath is an aliphatic polyketone and the core can be polyester.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP2008088576).
Regarding claim 12-13, Shibata et al. teach sheath-core and are silent regarding the claimed side-by-side arrangement. However, it would have been more than obvious to one of ordinary skill in the art to use any arrangement, including the presently claimed side-by-side arrangement as is well known in the art in order to affect fiber properties and arrive at the claimed invention.
Claims 4 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP2008088576) in view of Kawaguchi (JPH11302530).
Regarding claims 4 and 14, Shibata et al. the melt spun fibers are core-sheath fibers wherein the sheath is polyketone and the core is polyester. Shibata et al. are silent regarding the claimed specifics of the aliphatic polyketone. However, Kawaguchi teach an aliphatic polyketone that comprises an ethylene/propylene/co-terpolymer in order to yield a composition with good moldability, excellent mechanical strength, heat resistance and sliding resistance. It would have been obvious to one of ordinary skill in the art to use the aliphatic polyketone of Kawaguchi in Shibata et al. in order to yield a composition with good moldability, excellent mechanical strength, heat resistance and sliding resistance and arrive at the claimed invention. 
Regarding claim 15, the melt spun fibers are monofilaments in endless or cut form. It would have been obvious to one of ordinary skill to arrive at the bundles or as brushes to improve strength or affect end use properties and arrive at the claimed invention. 
Regarding claim 16, Shibata et al. teach the fiber sin the form of a woven fabric, knitting, knitted fabric, meshwork or laid-fabric.
Regarding claims 17-21, Shibata et al. teach a method of making a filter, reinforcing materials  and other items comprising the melt spun fibers of clam 1. It would have been obvious to use the melt spun fibers of Shibata et al. for any of a number of end uses as is known in the art. Further, even if Shibata et al. does not disclose the claimed method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed method and given that Shibata et al. meets the requirements of the claimed fibers, Shibata et al. clearly meet the requirements of present claims fibers.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP2008088576) in view of Bruning et al. (PG Pub. 2015/0299907).
Regarding claim 3, Shibata et al. teach aliphatic polyketone as a matrix polymer, but are silent regarding the claimed particles. However, Bruning et al. teach polysiloxane particles in a matrix polymer in order to provide very low sliding resistance and resist soiling and arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polysiloxane particles in Shibata et al. order to provide very low sliding resistance and resist soiling and arrive at the claimed invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP2008088576) in view of Sun et al. (PG Pub. 2010/0233458).
Regarding claims 8-9, Shibata et al. are silent regarding the claimed fibrils and islands-in sea. However, Sun et al. teach the first polymer and the second polymer are present as polymer blend wherein one of the polymers forms a matrix and the other is dispersed in the matrix in the form of fibrils in order to improve bonding and strength. The fibers are present in the form of island-in-sea fibers in which one polymer component is arranged in the form of fibrils in a polymer matrix component in order to improve bonding and improve strength.
Response to Arguments
Applicant’s arguments concerning Kawamata and Sun as the primary reference have been considered, but are moot as Kawamata and Sun are not used as the primary reference in the rejections above. 
Applicant argues there is not disclosure in Shibata et al. that the flexible polymer is an aliphatic polyketone. Paragraph 0026 of Shibata et al. reads:
“Examples of the bendable polymer used in the core-sheath type composite fiber of the present invention include vinyl polymers such as polyester, polyolefin, and polystyrene, polycarbonate, polyamide, polyimide, polyphenylene sulfide, polyphenylene oxide, polysulfone, aromatic polyketone, aliphatic polyketone, semi-aromatic polyester amide, polyether ether ketone, and fluororesin.”
Therefore, it is abundantly clear Shibata et al. does in fact teach the flexibly polymer is an aliphatic polyketone. Applicant is invited to amend the claims over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789